Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 8/8/22 is acknowledged.

Claim Objection
Claims 1 and 10 are objected to because of the following informalities:
In claims 1 and 10, the limitation of “wherein the position of the sensor is identified based on a width of the at least one of the text area or the symbol area”, is unclear language. It is not clear what is meant by identified based on.
Appropriate correction is needed. For purposes of examination it is considered that the sensor is located close to/contacting the text area. 

Drawings
(i) The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

a) Figures 8A and 8B are not clearly shown with specific reference to the logo 120 of other Figures such as logo 120 in Fig.2B,3A,3B,3C, 4A,4B,4C,6, 7A and 7B and 9A. 

b) In other words, it is not clear where the elements 810,130, 840,830,832,831,820,851 and 852 in Fig.8A, and 8B are located with respect to the logo member 120 in Fig.2B,3A,3B,3C, 4A,4B,4C,6, 7A and 7B and 9A?.

c) Fig.4A to Fig.4C show the side view of the logo member, however the elements in Fig.8A-8B are not shown in such a side view, in order to clearly show the elements in Fig.8A-8B with respect to the logo member 120 in for example Fig.4A-4C.
d) For example, it is not clear where 810 is exactly located with reference to Drawings 4A and 4B and the other drawings. The same applies to elements 130, 840,830,832,831,820,851 and 852 in Fig.8A and 8B with reference to the other Drawings.
e) For example, if a top view of Fig.8A and 8B (like that of Fig.4A, 4B) is provided in the Drawings, then there will be a better understanding of the location of elements 810,130, 840,830,832,831,820,851 and 852 with respect to the logo member 120 shown in the other Drawings. Appropriate correction is needed.
f) It is not clear as to where the logo member 120 is located in Fig.8A and 8B. Fig.8A and 8B should be clearly shown with respect to the logo 120 and/or also the display.
f) It is not clear how 810 (from: [0086] FIG. 8A illustrates an example of a side view of the logo member 120, and illustrates the one surface 810 including the logo area at the left side and the sensor 130 disposed inside the logo member 120) is the logo area when the light source 820 and light emission is underneath 810 in Fig. 8A.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2,4-5, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20160022163, English Translation, cited previously) in view of Qi (CN 205622928 U)
Regarding claim 1, Son teaches a display device (Fig.9 and 10), comprising: a display (display unit 140); a logo member 280 (logo display unit ) formed at one side of the display, and comprising a logo area (logo portion 284) at one side of the logo member, wherein the logo area comprises at least one of a text area or a symbol area (see on 280 in Fig.8),  and a sensor (150 and 160)  disposed inside of the logo member.
Son does not teach wherein the sensor is disposed at a position corresponding to the logo area inside of the logo member and is configured to sense incident light through one surface of the logo member, and wherein the position of the sensor is identified based on a width of the at least one of the text area or the symbol area ( See Objection to claims above ,- - the sensor is located close to/contacting the text area - -).
Qi teaches a display wherein the sensor is disposed at a position corresponding to the logo area inside of the logo member and is configured to sense incident light through one surface of the logo member, and wherein the position of the sensor is identified based on a width of the at least one of the text area or the symbol area (since Son already teaches a sensor, Qi is relied upon the location of the sensor being in close proximity or contacting the logo/text/symbol, see 13 in close proximity to 7 and: The A shown in FIG. 1, comprises display area 2, display area II 4, display area 8, display III Region IV 10, display region V 12, logo 7, respectively provided with the infrared sensor I more than 1 in each display region in Qi, also the same sensor type of sensor as disclosed in the instant specification is relied upon in the rejection).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the sensor location with respect to the logo, as disclosed in Qi, in the device of Son in order achieve an intelligent logo display.

Regarding claim 10, Son teaches an electronic device (Fig.9 and 10), comprising: a main body (display unit 140); a logo member 280 (logo display unit ) formed at one side of the display, and comprising a logo area (logo portion 284) at one side of the logo member, wherein the logo area comprises at least one of a text area or a symbol area (see on 280 in Fig.8),  and a sensor (150 and 160)  disposed inside of the logo member.
Son does not teach wherein the sensor is disposed at a position corresponding to the logo area inside of the logo member and is configured to sense incident light through one surface of the logo member, and wherein the position of the sensor is identified based on a width of the at least one of the text area or the symbol area ( See Objection to claims above ,- - the sensor is located close to/contacting the text area - -).
Qi teaches a display wherein the sensor is disposed at a position corresponding to the logo area inside of the logo member and is configured to sense incident light through one surface of the logo member, and wherein the position of the sensor is identified based on a width of the at least one of the text area or the symbol area (since Son already teaches a sensor, Qi is relied upon the location of the sensor being in close proximity or contacting the logo/text/symbol, see 13 in close proximity to 7 and: The A shown in FIG. 1, comprises display area 2, display area II 4, display area 8, display III Region IV 10, display region V 12, logo 7, respectively provided with the infrared sensor I more than 1 in each display region in Qi, also the same sensor type of sensor as disclosed in the instant specification is relied upon in the rejection).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the sensor location with respect to the logo, as disclosed in Qi, in the device of Son in order achieve an intelligent logo display.

Regarding claims 2 and 11, Son teaches a display device (Fig.9 and 10), wherein the logo area is of a material that transmits the incident light, wherein a background area other than the logo area of the one surface is of a material that blocks the incident light.

Regarding claims 4 and 13, Son teaches a display device (Fig.9 and 10), wherein the sensor comprises at least one of an infrared (IR) sensor (infrared sensor 160, - - a color sensor or an illuminance sensor - -), and wherein a position of the sensor is identified based on a size of the sensor.

Regarding claims 5 and 14, Son in view  of Qi teaches a display device wherein the logo area is of a material that blocks the incident light, wherein a background area other than the logo area of the one surface is of a material that transmits the incident light, and wherein the sensor is disposed at an area spaced apart from the one surface of the logo member inside of the logo member (see in Son: When a conductive material such as a chromium material for the logo surface plating of the logo display unit 280 blocks the front surface of the RF sensor 150 (in Son), it may act as an element that interferes with the emission of a radio frequency (RF) signal. To avoid this, it is desirable to use a non-conductive plating material rather than conventional chromium plating to coat the surface of the logo so as not to interfere with the emission of radio frequency (RF) signals).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Qi and further in view of Gardiner (US 20140133030, cited previously) 
Regarding claims 6 and 15, Son in view of Qi teaches the invention set forth in claims 1 and 10 above, but is silent regarding the one surface of the logo member comprises particles with haze characteristics, and wherein the incident light is diffused toward an inner part of the logo member by particles comprised in the one surface.
 Gardiner discloses light diffusing particles used in the adhesive for logos ([0069], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use light diffusing particles on surface of logos as disclosed in Gardiner, in the device of Son in view of Qi in order to enhance the appearance of the logos.

Response to Arguments
The arguments filed by the Applicant on 8/8/22 is acknowledged and are moot in light of new grounds of rejection. Examiner respectfully notes that the objection to the Drawings have not been addressed. Additionally, the following should be clarified: f) It is not clear how 810 (from: [0086] FIG. 8A illustrates an example of a side view of the logo member 120, and illustrates the one surface 810 including the logo area at the left side and the sensor 130 disposed inside the logo member 120) is the logo area when the light source 820 and light emission is underneath 810 in Fig. 8A. 
Also the Applicant is directed to the objection to the claim language. The amendments regarding the location of the sensor with respect to the logo is moot in light of new grounds of rejection. 

Other art
  Cited previously: US 20070176187 A1

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875